Citation Nr: 0103364	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  97-34 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to February 
1973.

The Board of Veterans' Appeals (Board) first remanded this 
case to the regional office (RO) in March 1999 for further 
evidentiary development that included obtaining the veteran's 
medical records from Terrell State Hospital, Parkland 
Hospital, Baylor Hospital, and an unidentified treatment 
facility in North Carolina.  The veteran, upon the RO's 
request, identified the facility in North Carolina.   The RO 
requested records from all four facilities.  Each facility 
responded with copies of records except for Baylor Hospital, 
which responded that they had no records pertaining to the 
veteran.  

REMAND

In its remand dated March 15, 1999 (Remand), the Board 
pointed out that a private physician had recorded in a 1996 
report that the veteran was initially hospitalized at Baylor 
Hospital in 1973.  The Board further noted that the veteran's 
sister testified in a personal hearing that the veteran had 
received treatment within two or three years of his discharge 
from the military in 1973.  The medical release for Baylor 
Hospital, which appears to have been completed by the 
veteran, requests records from August 1983.  

The claims file contains numerous conflicting statements 
regarding the veteran's treatment history at a Department of 
Veterans Affairs Medical Center (VAMC).  In a June 1993 
Statement in Support of Claim, the veteran indicated that he 
had been seen at the Dallas VAMC in 1970.  The veteran 
related in an August 1993 Statement in Support of Claim, that 
he was treated at the Dallas VAMC in the 1970s or 1980s and 
he signed in at the Houston VAMC in 1973 but left because 
"they wanted me to see their psychiatrist."  The veteran 
reported in a September 1995 Statement in Support of Claim, 
that he signed in at the Dallas VAMC in 1974 but left, "not 
wanting to be admitted to the psych. Ward as my family 
intended."  These statements are repeated or contradicted 
elsewhere in the claims file in subsequent doctor's reports, 
a congressional inquiry and other statements from the 
veteran.  The Board notes that RO requested records from the 
Houston VAMC in September 1996.  The Houston VAMC replied 
back in October 1996 that it did not have any records on the 
veteran.  Upon initial review the Board is unable to find 
where the RO attempted to obtain the records from the Dallas 
VAMC, other than the results of an audiological exam which it 
requested in June 1998.  It is therefore unclear whether 
Dallas VAMC has records relevant to this claim.

Post-service records obtained pursuant to the Remand reveal 
that the veteran was seen at other mental health treatment 
facilities.  The Terrell State Hospital inpatient records 
reveal that the veteran was referred to the hospital by 
Hillside Center, Dallas, Texas in 1979.  The veteran received 
follow-up care at the Dallas County Mental Health Center on 
Routh Street, Dallas, Texas, and was also referred to 
District VI, 2323 Charles Street, Dallas, Texas, for 
outpatient follow-up.  The inpatient records from Forsyth 
Stokes Mental Health Center, Winston-Salem, North Carolina, 
reveal that the veteran was referred for treatment by the 
Bethesda Center.  
Helen Farabee Center outpatient records reveal that the 
veteran was also seen at the Dallas Mental Health/Mental 
Retardation Center (MHMR) in Richardson, Texas, and the 
Samuel Street MHMR in Dallas, Texas.

Post-service records state that the veteran began receiving 
Social Security disability income (SSDI) in October 1990.  

In light of the veteran's current diagnosis, various 
treatment records which have not been obtained nor included 
in the file, and new legislative changes set forth below, the 
Board finds that additional evidence is necessary for an 
equitable disposition of the veteran's claim.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)(hereafter VCAA), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The salient features of 
the new statutory provisions (and where they will be codified 
in title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall

(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate 
those records (38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] 
if the evidence of record before the Secretary, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should contact Social 
Security Administration (SSA) and 
request a copy of any decision on the 
merits of the claim and copies of any 
medical records reviewed in reaching 
that determination.  If the SSA has made 
no decision or has no records, this 
should be documented in the record.  The 
attention of the SSA should be invited 
to 38 U.S.C.A. § 5106 (West 1991 & Supp. 
2000).

3.  The veteran should be requested to 
provide more specific information, if 
feasible, concerning his reported 
treatment for any psychiatric disorder 
from the following providers: Baylor 
Hospital from 1973 through 1985, 
Hillside Center in Dallas, Dallas County 
Mental Health Center on Routh Street, 
District VI on Charles Street, Dallas 
MHMR in Richardson, Texas, and the 
Samuel Street MHMR in Dallas, Texas and 
the Dallas VAMC.  

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  With respect to any Federal 
government records, the RO must 
discharge the obligations set out in (7) 
above.  

4. The veteran should then be afforded an 
examination by an appropriate physician 
to determine the nature, status and 
etiology of any acquired psychiatric 
disorder.  All indicated studies must be 
conducted.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  After reviewing 
the claims file and conducting the 
examination, the designated physician 
should respond to the following 
questions:

(a) What is the nature, etiology and 
diagnosis of any psychiatric disorder(s) 
present during service; 

(b) what is the correct diagnosis of any 
current psychiatric disorder(s); and

(c) what is the degree of medical 
probability that there is a causal 
relationship between any current 
psychiatric disorder(s) and service, or 
to a period of one year following 
service.  

The physician should provide an opinion 
based upon his or her review of the 
materials in the claims folder, and the 
statements of medical history provided by 
the appellant.  If there is a conflict 
between the contemporaneous treatment 
records and subsequent statements of 
medical history, the physician should 
indicate whether the opinion would change 
if it was assumed that the 
contemporaneous records best reflect the 
actual medical history.  If the physician 
can not answer any of the above questions 
without resort to speculation, he or she 
should so indicate.  The physician should 
provide the rationale for the opinions 
provided.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. 
§ 3.655 (2000); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested opinions are in compliance with 
this remand and if they are not, the RO 
should implement corrective procedures.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
schizophrenia.  

7. Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The veteran need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
Richard B. Frank
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


